Citation Nr: 1760077	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-30 106	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection a left hip disorder.

5.  Entitlement to service connection for a right hip disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to a higher initial disability rating in excess of 10 percent for a right knee disability, status post meniscus resection and debridement surgery (right knee disability).

8.  Entitlement to a higher initial disability rating in excess of 10 percent for right knee instability.

9.  Entitlement to a higher initial disability rating in excess of 20 percent for cervical spine degenerative arthritis (cervical spine disability).

10.  Entitlement to a higher initial disability rating in excess of 40 percent for a lumbar spine disability, status post lumbar laminectomy and discectomy (lumbar spine disability).

11.  Entitlement to a higher initial disability rating in excess of 20 percent for right lower extremity lumbar radiculopathy.

12.  Entitlement to a higher initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and K.C.


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and January 2013 rating decisions of the RO in St. Petersburg, Florida.  The May 2008 rating decision, in pertinent part, denied service connection for a heart disorder, a left shoulder disorder, a right shoulder disorder, a left hip disorder, a right hip disorder, a left knee disorder, a right knee disability, a cervical spine disability, and a lumbar spine disability.  The January 2013 rating decision granted service connection for PTSD and assigned an initial 70 percent disability rating from July 6, 2011.

In June 2011, the Veteran testified at a Travel Board hearing held at the RO in 
St. Petersburg, Florida, before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic file.  

The Board's March 2012 decision, in pertinent part, remanded the issues of service connection for a heart disorder, a left shoulder disorder, a right shoulder disorder, a left hip disorder, a right hip disorder, a left knee disorder, a right knee disability, a cervical spine disability, and a lumbar spine disability to the RO for further development.  As the Veteran is withdrawing all issues before the Board on appeal, no discussion regarding compliance with the Board's March 2012 remand directives is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a July 2013 rating decision, the RO granted service connection for a lumbar spine disability and assigned an initial 40 percent disability rating from June 25, 2007, and granted a separate 20 percent rating for right lower extremity lumbar radiculopathy from June 25, 2007.

In a December 2013 rating decision, the RO granted service connection for a cervical spine disability and assigned an initial 20 percent rating from June 25, 2007, granted service connection for a right knee disability and assigned an initial 10 percent rating from June 25, 2007, and granted a separate 10 percent rating for right knee instability from June 25, 2007.

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDING OF FACT

In a November 2017 written statement, before a Board decision was issued, the Veteran notified the Board of the intent to withdraw the appeals for service connection for a heart disorder, a left shoulder disorder, a right shoulder disorder, a left hip disorder, a right hip disorder, and a left knee disorder, and the appeals for a higher initial disability rating for a right knee disability, a cervical spine disability, a lumbar spine disability, and PTSD.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeals for service connection for a heart disorder, a left shoulder disorder, a right shoulder disorder, a left hip disorder, a right hip disorder, and a left knee disorder, and for a higher initial disability rating for a right knee disability, a cervical spine disability, a lumbar spine disability, and PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

On November 20, 2017, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran withdrawing the appeals for service connection for a heart disorder, a left shoulder disorder, a right shoulder disorder, a left hip disorder, a right hip disorder, and a left knee disorder, and the appeals for a higher initial disability rating for a right knee disability, a cervical spine disability, a lumbar spine disability, and PTSD; hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and these issues will be dismissed.


ORDER

The appeal for service connection for a heart disorder, having been withdrawn, is dismissed.

The appeal for service connection for a left shoulder disorder, having been withdrawn, is dismissed.

The appeal for service connection for a right shoulder disorder, having been withdrawn, is dismissed.

The appeal for service connection for a left hip disorder, having been withdrawn, is dismissed.

The appeal for service connection for a right hip disorder, having been withdrawn, is dismissed.

The appeal for service connection for a left knee disorder, having been withdrawn, is dismissed.

The appeal for a higher initial disability rating in excess of 10 percent for a right knee disability, having been withdrawn, is dismissed.

The appeal for a higher initial disability rating in excess of 10 percent for right knee instability, having been withdrawn, is dismissed.

The appeal for a higher initial disability rating in excess of 20 percent for a cervical spine disability, having been withdrawn, is dismissed.

The appeal for a higher initial disability rating in excess of 40 percent for a lumbar spine disability, having been withdrawn, is dismissed.

The appeal for a higher initial disability rating in excess of 20 percent for right lower extremity lumbar radiculopathy, having been withdrawn, is dismissed.

The appeal for a higher initial disability rating in excess of 70 percent for PTSD, having been withdrawn, is dismissed.





		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


